DETAILED ACTION
This final rejection is responsive to the amendment filed 04 February 2021.  Claims 1-17 and 50-52 are pending.  Claims 1 and 17 are independent claims.  Claims 1, 15, 17, and 52 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Claim Rejections – 35 U.S.C. 102
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 6-7) that Co does not teach the new limitation, i.e. the user input comprising at least one user-entered tag.  Applicant argues that the highlighting in Co does not form a user input including at least user-entered tag.  Further, Applicant argues that in the embodiment in which Co’s NER model is trained to automatically identify spans of text in the transcript for annotation, then provide suggested labels for such spans of text, no user input is required whatsoever.
Examiner respectfully disagrees.  First, Co teaches the user being able to search through different labels and select them.  The user can also select suggestions for the annotations.  Further, the annotated transcript file is fed back into the pre-labeler to enable further training the machine learning pre-labeler (¶[0028]).  Accordingly, Co teaches user input via user-entered tags which are then learned through machine learning to further predict queried medical content.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-17, 51, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Co (US 2020/0152302 A1) hereinafter known as Co.

Regarding independent claim 1, Co teaches:
A method comprising: at one or more processors: receiving through a user interface on a user computing device a user selection of medical content and a user selection of at least one tag to be associated with the medical content;  (Co: Fig. 5 and ¶[0035]; Co teaches a user interface that is a conversation between a medical practitioner and a patient.  The interface displays a suggested label in box 502 when a user selects a portion of the conversation.  The user may accept this suggestion to add the annotation.)
modifying a machine learning associations model based on the medical content and the at least one tag, wherein the machine learning associations model predicts queried medical content based on user input received through the user interface, wherein the user input comprises at least one user-entered tag.  (Co: ¶[0026]-¶[0028]; Co teaches using the annotations to generated future suggestions of labels via machine learning.  Further, ¶[0035] teaches the user being able to search through different labels and select them.  The foregoing is interpreted as user-entered tags.)




Regarding claim 10, Co teaches:
The method of claim 1 (as cited above), wherein the medical content comprises content displayed in a document viewer.  (Co: Fig. 2; Co teaches viewing the transcript on an interface, which may be interpreted as a document viewer.)




Regarding claim 11, Co teaches:
The method of claim 1 (as cited above), further comprising based on user behavior, automatically prompting a user to make the user selection of medical content and the user selection of the at least one tag associated with the medical content.  (Co: Fig. 4 and ¶[0033]-¶[0035]; Co teaches the user highlighting certain words and being provided suggestions of medical entities and associated attributes.)




Regarding claim 12, Co teaches:
The method of claim 11 (as cited above), wherein the user behavior is communication with a chat message exceeding a predetermined length.  (Co: ¶[0032]; Co teaches that only words can be highlighted, not individual characters.)




Regarding claim 13
The method of claim 1 (as cited above), further comprising automatically providing one or more suggested tags to be associated with the medical content.  (Co: Fig. 5 and ¶[0035]; Co teaches a user interface that is a conversation between a medical practitioner and a patient.  The interface displays a suggested label in box 502 when a user selects a portion of the conversation.  The user may accept this suggestion to add the annotation.)




Regarding claim 14, Co teaches:
The method of claim 13 (as cited above), wherein the one or more suggested tags is based on the user selection of at least one tag.  (Co: ¶[0026]-¶[0028]; Co teaches using the annotations to generated future suggestions of labels via machine learning.)




Regarding claim 15, Co teaches:
The method of claim 1 (as cited above), further comprising: receiving a user input from at least one user through the user interface; and predicting queried medical content associated with the user-entered tag based on the machine learning associations model.  (Co: Fig. 5 and ¶[0035]; Co teaches a user interface that is a conversation between a medical practitioner and a patient.  The interface displays a suggested label in box 502 when a user selects a portion of the conversation.  The user may accept this suggestion to add the annotation.  ¶[0026]-¶[0028] further teach using the annotations to generated future suggestions of labels via machine learning.)




Regarding claim 16, Co teaches:
The method of claim 15 (as cited above), further comprising displaying the predicted medical content on the user interface.  (Co: ¶[0026]-¶[0028]; Co teaches using the annotations to generated future suggestions of labels via machine learning and Fig. 5 shows displaying them on the interface.)




Regarding claims 17, 51, and 52, these claims recite a system that perform the method of claims 1, 11, and 15; therefore, the same rationale for rejection applies.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Co in view of Brown (US 2014/0337048 A1) hereinafter known as Brown.

Regarding claim 2, Co teaches further teaches the method of claim 1 (as cited above).


further comprising indexing the medical content and the at least one tag for storage …  (Co: Fig. 1 and ¶[0027]; Co teaches storing annotated transcripts in the patient’s electronic health records.)

Co does not explicitly teach storing in one or more memory devices.

However, Brown does teach storing in one or more memory devices.  (Brown: Figs. 1 and 9 and ¶[0054] and ¶[0095]; Brown teaches a memory that stores conversation information.)

Co and Brown are in the same field of endeavor as the present invention, as the references are directed to recording medical conversations with patients.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of recording a medical conversation with a patient, assigning labels, and modify machine learning associations based on the medical content and labels, and storing the medical content with the labels as taught in Co with the storage consisting of a memory device as taught in Brown.  Co already teaches storing the information.  However, Co does not explicitly teach that the storage is within a memory device.  Brown provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Co to include teachings of Brown because the combination would allow future information retrieval.




Regarding claim 3, Co teaches further teaches the method of claim 1 (as cited above).

Co does not explicitly teach the limitations of claim 3.

However, Brown teaches
wherein the user interface comprises a conversation simulator.  (Brown: ¶[0028] and ¶[0071]; Brown teaches the patient having a conversation with a virtual assistant.)

Co and Brown are in the same field of endeavor as the present invention, as the references are directed to recording medical conversations with patients.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute a method of recording a medical conversation with a patient, assigning labels, and modify machine learning associations based on the medical content and labels, and storing the medical content with the labels as taught in Co with the interface comprising a conversation simulator as taught in Brown.  Co already teaches the patient have a conversation regarding medical issues.  However, Co does not explicitly teach a conversation simulator.  Brown provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Co to include teachings of Brown because the combination would allow quick retrieval of information, as suggested by Brown: ¶[0003]-¶[0004].




Regarding claim 4, Co in view of Brown teaches further teaches the method of claim 3 (as cited above).

Brown further teaches:
wherein the conversation simulator is associated with a natural language processing model.  (Brown: ¶[0029] and ¶[0039]; Brown teaches using natural language processing.)




Regarding claim 5, Co in view of Brown teaches further teaches the method of claim 3 (as cited above).

Brown further teaches:
wherein the medical content comprises content displayed in the conversation simulator.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.)




Regarding claim 6, Co in view of Brown teaches further teaches the method of claim 5 (as cited above).

Brown further teaches:
wherein the medical content comprises text.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.  The content is textual.)




Regarding claim 7, Co in view of Brown teaches further teaches the method of claim 5 (as cited above).


wherein the medical content comprises at least one of an image and video.  (Brown: ¶[0109]; Brown teaches the user’s input may comprise video and images.)




Regarding claim 8, Co in view of Brown teaches further teaches the method of claim 7 (as cited above).

Brown further teaches:
wherein the medical content further comprises text.  (Brown: Fig. 3; Brown teaches the medical content being displayed during a conversation with the virtual assistant.  The content is textual.)




Regarding claim 9, Co teaches further teaches the method of claim 1 (as cited above).

Co does not explicitly teach the limitations of claim 9.

However, Brown teaches
wherein the medical content comprises content displayed in an internet browser.  (Brown: Fig. 3 and ¶[0054]; Brown teaches displaying the content in an internet browser.)

Co and Brown are in the same field of endeavor as the present invention, as the references are directed to recording medical conversations with patients.  It would have been 


Regarding claim 50, this claim recites a system that performs the method of claim 5; therefore, the same rationale for rejection applies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142